Russell, J.
1. The guilt or innocence of one accused of crime is not determined by the number of witnesses testifying as to the particular facts evidencing guilt.
2. The rule in this court is that if there is any evidence to authorize the conviction, the verdict will not be set aside, unless some material error of law has been committed.
3. A judgment of conviction in a municipal court will not be set aside merely because the mayor, in rendering judgment, expresses some doubt as to the guilt of the accused. His judgment precludes any investigation into his mental attitude. Judgment affirmed.